Exhibit 10.9

Summary of Compensatory Arrangements with Directors and Named Executive Officers

Director Compensation. Each director who is not an employee of the Company or is
not an affiliate of a shareholder owning five percent or more of the common
stock of the Company will receive the following compensation for his service as
director or committee member in 2006:

 

  •   annual compensation of $10,000;

 

  •   $1,250 per Board meeting attended;

 

  •   annual compensation of $5,000 for service as a member of the Audit
Committee;

 

  •   annual compensation of $5,000 for service as a member of the Compensation
Committee;

 

  •   annual compensation of $5,000 for service as a member of the Nominating
and Governance Committee;

 

  •   annual compensation of $30,000 for service as chairman of the Audit
Committee;

 

  •   a reasonable dining allowance at the restaurants; and

 

  •   reasonable out-of-pocket expenses incurred in attending meetings.

Each director who is an employee of the Company or an affiliate of a shareholder
owning five percent or more of the common stock of the Company will receive the
following compensation for his service as director or committee member in 2006:

 

  •   a reasonable dining allowance at the restaurants; and

 

  •   reasonable out-of-pocket expenses incurred in attending meetings.

Named Executive Officer Compensation. The Company’s executive compensation
program has several elements, all determined by individual performance and
Company profitability, except for stock option grants that are intended to
correlate compensation to stock price performance.

Base Salary Compensation

Base salaries for the Chief Executive Officer and the other named executive
officers in 2006 have been established by reviewing a number of factors,
including responsibilities, experience, demonstrated performance, potential for
future contributions and the level of salaries associated with similar positions
at businesses that compete with the Company and other competitive factors. Base
salary levels for named executive officers in 2006 have been determined as
follows:

 

Saed Mohseni

   $  350,000

Emanuel “Manny” N. Hilario

   $ 245,000

Douglas L. Schmick

   $ 275,000

Other Compensation

In addition to his or her base salary, each of the named executive officers is
eligible to participate in the following:

 

  •   The Executive Incentive Compensation Plan, under which executive officers
may earn cash bonuses based on the Company achieving pre-determined financial
goals (80% of bonus), with a focus on earnings per share targets and revenues
targets, and non-financial goals (20% of bonus), including customer service and
retention goals. The board of directors has determined based on 100% achievement
of the bonus goals amounts for the named executive officers for 2006 as follows:

 

Saed Mohseni

   $  262,500

Emanuel “Manny” N. Hilario

   $ 61,250

Douglas L. Schmick

   $ 137,500

 

  •   Based on achievements greater or less than 100%, the Board of Directors
has discretion to increase or decrease compensation payout;

 

  •   The 2004 Stock Incentive Plan, under which stock options or other equity
compensation may be granted based on factors such as the level of base pay and
individual performance;

 

  •   Executive Car Program;

 

  •   The Company’s health and benefit plans generally available to Company
employees.